Name: 80/1260/EEC: Commission Decision of 22 December 1980 on the reimbursement by the EAGGF, Guidance Section, to the Federal Republic of Germany of premiums paid during 1976 for the conversion of dairy herds to meat production (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D126080/1260/EEC: Commission Decision of 22 December 1980 on the reimbursement by the EAGGF, Guidance Section, to the Federal Republic of Germany of premiums paid during 1976 for the conversion of dairy herds to meat production (Only the German text is authentic) Official Journal L 374 , 31/12/1980 P. 0045****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 141 , 28 . 5 . 1973 , P . 18 . ( 4 ) OJ NO L 30 , 4 . 2 . 1975 , P . 1 . ( 5 ) OJ NO L 283 , 19 . 10 . 1974 , P . 5 . ( 6 ) OJ NO L 52 , 28 . 2 . 1975 , P . 28 . ( 7 ) OJ NO L 67 , 15 . 3 . 1976 , P . 1 . ( 8 ) OJ NO L 39 , 14 . 2 . 1979 , P . 21 . COMMISSION DECISION OF 22 DECEMBER 1980 ON THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE FEDERAL REPUBLIC OF GERMANY OF PREMIUMS PAID DURING 1976 FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1260/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1353/73 OF 15 MAY 1973 INTRODUCING A PREMIUM SYSTEM FOR THE CONVERSION OF DAIRY COW HERDS TO MEAT PRODUCTION AND A DEVELOPMENT PREMIUM FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 266/75 ( 4 ), AND IN PARTICULAR ARTICLES 16 ( 2 ) AND 17 ( 2 ) THEREOF , WHEREAS THE FEDERAL REPUBLIC OF GERMANY HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF EXPENDITURE INCURRED IN RESPECT OF PREMIUMS GRANTED DURING 1976 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2641/74 OF 15 OCTOBER 1974 CONCERNING APPLICATIONS FOR THE REFUND BY THE GUIDANCE SECTION OF THE EAGGF OF PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 5 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE PREMIUMS AMOUNTING TO DM 8 292 591.20 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLES 1 TO 4 OF REGULATION ( EEC ) NO 1353/73 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THESE PAYMENTS WERE MADE WITHOUT TAKING INTO CONSIDERATION THE MODIFICATIONS OF THE EXCHANGE RATES INTRODUCED IN COUNCIL REGULATION ( EEC ) NO 475/75 OF 27 FEBRUARY 1975 ON THE EXCHANGE RATES TO BE APPLIED IN AGRICULTURE ( 6 ) AND IN COUNCIL REGULATION ( EEC ) NO 557/76 OF 15 MARCH 1976 ON THE EXCHANGE RATES TO BE APPLIED IN AGRICULTURE AND REPEALING REGULATION ( EEC ) NO 475/75 ( 7 ), APPLICABLE IN THE FEDERAL REPUBLIC OF GERMANY FROM 1 JUNE 1975 AND 15 MARCH 1976 RESPECTIVELY ; THIS REDUCES THE ELIGIBLE EXPENDITURE BY DM 151 551.87 TO A AMOUNT OF DM 8 141 039.33 ; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . DM 4 070 519.67 ; WHEREAS A PROVISIONAL AMOUNT OF DM 3 731 666.04 WAS PAID WITH THE COMMISSION DECISION OF 21 DECEMBER 1978 ( 8 ); WHEREAS THE BALANCE TO BE PAID AMOUNTS TO DM 338 853.63 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , TOWARDS THE EXPENDITURE INCURRED BY THE FEDERAL REPUBLIC OF GERMANY DURING 1976 ON PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION SHALL BE DM 4 070 519.67 . THE BALANCE OF THE CONTRIBUTION , I.E . DM 338 853.63 , SHALL BE PAID TO THE FEDERAL REPUBLIC OF GERMANY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 22 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT